Citation Nr: 0912066	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1967 to 
January 1972.  He died in October 2005.  The appellant is the 
Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision.

The issue of entitlement to service connection for the cause 
of death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death in October 2005, the Veteran had 
been rated at 100 percent since October 1997, a period of 
less than 10 years.

2.  The Veteran was not service connected at 100 percent 
until 1997 and he was discharged from service in 1972.

3.  The Veteran was not a prisoner of war.


CONCLUSION OF LAW

Criteria for an award of DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
7105 (West 2002); 38 C.F.R. §§ 3.22, 3.104, 3.105(e) (2008); 
70 Fed. Reg. 72,211 (2005); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. DIC Under 38 U.S.C.A. § 1318

Even when a Veteran's service connected disability did not 
directly cause his death, VA will nevertheless pay DIC 
benefits to the surviving spouse of a deceased Veteran who 
was in receipt of, or entitled to receive compensation, at 
the time of his death for a service-connected disability that 
was rated totally disabling 1) if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; 2) if the disability 
was rated by the VA as totally disabling continuously since 
the Veteran's release from active duty and for at least 5 
years immediately preceding death; or 3) if the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the Veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the Veteran; (3) the 
Veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the Veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the Veteran's whereabouts 
was unknown, but the Veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

At the time of his death in October 2005 the Veteran was in 
receipt of a 100 percent rating for PTSD, which had been 
effective since October 1997.  As such, the Veteran had only 
been rated at 100 percent for approximately eight years at 
the time of his death, which is unfortunately less than the 
10 year requirement for DIC benefits.

Additionally, the Veteran became 100 percent service 
connected in 1997 and was discharged from service in 1972; 
and he was therefore not rated as 100 percent since his 
release from active duty.  Additionally, there is no evidence 
that the Veteran was ever a prisoner of war, and there is no 
allegation of error in a VA decision concerning service 
connection, disability evaluation, or effective date.  
Therefore, the criteria for DIC under 38 U.S.C.A. § 1318 have 
not been met, and the appellant's claim is accordingly 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Since, however, the relevant facts are not 
in dispute, and the claim is denied as a matter of law, a 
discussion of the notice and assistance requirements under 
the aforementioned law and regulation is not warranted.  


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.




REMAND

The Veteran died October 20, 2005; and the death certificate 
lists the cause of his death as sepsis, due to cirrhosis of 
the liver and alcohol abuse, with other conditions 
contributing to the cause of his death, but not resulting in 
the immediate cause of death, being diabetes mellitus, 
hypertension, hepatitis C, and acute renal failure. 

At the time of his death, the Veteran was service connected 
for post-traumatic stress disorder (PTSD) (rated as 100 
percent disabling since October 24, 1997) and for diabetes 
mellitus (rated as 20 percent disabling).  

The appellant contends that because diabetes mellitus was 
listed as a condition contributing to her husband's death on 
his death certificate, service connection should be granted 
for the cause of the Veteran's death.

It is undisputed that diabetes mellitus was listed on the 
Veteran's death certificate; however, a "contributory cause 
of death" is a term of art and has a special meaning for VA 
disability purposes. 

For VA purposes, a contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

In this case, the Veteran was service connected for diabetes 
mellitus which was rated at 20 percent (a 20 percent rating 
is assigned for diabetes mellitus when treatment of it 
requires a restricted diet and the use of either insulin or 
an oral hypoglycemic agent).  It is unclear whether the 
Veteran was receiving treatment for his diabetes mellitus in 
the years leading up to his death, as the last medical 
document covering treatment of the Veteran's diabetes 
mellitus was a VA examination report dated in December 2000.  
Nevertheless, the Veteran's death certificate did list 
diabetes mellitus as a condition contributing to the cause of 
his death, but not resulting in the immediate cause of death.  
Given this notation, a medical opinion should be obtained to 
address whether the Veteran's diabetes mellitus was a 
contributing cause of his death for VA disability purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records 
relating to the Veteran from December 2000 
to October 2005.

2.  Then, obtain a medical opinion of 
record that addresses whether diabetes 
mellitus should be considered to be a 
"contributing cause" (as defined in the 
body of the remand) of the Veteran's death 
for VA purposes.  The examiner should 
review the Veteran's claims file and then 
determine whether it is as likely as not 
(50 percent or greater) that diabetes 
mellitus contributed substantially or 
materially to cause the Veteran's death; 
that it combined to cause his death; or 
that it aided or lent assistance to the 
production of his death.  Any opinion 
should be supported by a complete 
rationale.  The examiner is instructed 
that to be considered a contributing cause 
of death for VA purposes, it is not 
sufficient to show that a disease or 
disability casually shared in producing 
death, but rather it must be shown that 
there was a causal connection.

3.  The RO should then re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be furnished 
a supplement statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


